Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/22/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities:
[0097] “Vehicles 101” should be “105” and “UEs 105” should be 101.
[0052] and [0053] use “525” for “alert stream module” and “derivation engine”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2005121992 A2) and further in view of Yamasaki et al. (US 9891061 B2).

Regarding Claim 1:
Lin teaches a method comprising:
 capturing, by device, a radio communication from a user as an audio sample(Pg. 5, Ln 9-16, the system, radio broadcast, speech data, & Fig. 1 elements 10 and 18); 
processing the audio sample into text using speech recognition(Pg. 5, Ln 9-12, converts speech into text data);
 processing the text using natural language processing (NLP) to detect content(Pg. 5, Ln 12-13 , the text is then scanned for relevant keywords); and 
transmitting the content to a server(Fig. 1 element 24, & Fig 3, & Pg. 5, Ln 16-19, instant messages that can be sent to users. Any devices distributing messages to users would be servers, as well as the event gateway in Abstract Ln 4), 
wherein the server distributes the content to one or more other users(Pg. 11, Ln 4-6, event gateway...deliver information).
Lin does not teach a citizen band (CB) radio communication.
In the same field of applying speech recognition to radio, Yamasaki teaches a citizen band (CB) radio communication(Col 3, Ln 53, citizens band, & Col 3, Ln 65-67, broadcast captured via a known digital means).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Lin with the Citizen’s Band (CB) radio-based system of Yamasaki, as it allows 

Regarding Claim 2:
	The combination of Lin and Yamasaki teaches the method of claim 1, and Lin teaches wherein the content includes one or more tags, one or more key words, or a combination thereof determined by the NLP(Pg. 5,  Ln 14-16, Keywords).

	Regarding Claim 3:
The combination of Lin and Yamasaki teaches the method of claim 2, and Lin teaches further comprising: 
generating a message comprising at least one of an identifier of the device, a sensed location of the device, the one or more tags, the one or more key words, a timestamp, a flag indicating that the message originates from a broadcaster of the CB radio communication, or a combination thereof(Pg. 5, Ln 15-16, compiled into instant message & Pg. 5, Ln 15, text associated by proximity to keywords),
 wherein the content is transmitted to the server using the message(Pg. 5, Ln 18-19, instant messages that can be sent to users. Any devices distributing messages to users would be servers).

	Regarding Claim 4:


Regarding Claim 5:
	The combination of Lin and Yamasaki teaches the method of claim 4, and Lin teaches wherein the messaging protocol is a short messaging service (SMS) protocol(Pg. 9, Ln 29-31, different protocols, Pg. 1, Ln 13-14, instant messaging….short text messages in real time).

	Regarding Claim 6:
The combination of Lin and Yamasaki teaches the method of claim 1, and Lin teaches wherein the server distributes the content to the one or more other users via an application executing on a receiving device, a display device with connectivity to a CB radio system, or a combination thereof(Pg. 5, Ln 23-25, instant message-capable device, ex: car navigation system).

Regarding Claim 7:
The combination of Lin and Yamasaki teaches the method of claim 1, and Lin teaches wherein the content relates to traffic information, truck parking conditions, accident information, information on other drivers, road condition information, or a combination thereof(Pg. 5,  Ln 9-10, traffic information).

Regarding Claim 8:
The combination of Lin and Yamasaki teaches the method of claim 1, and Lin teaches wherein the content is distributed to the one or more other users as an alert message(Pg. 5, Ln 23-25, alert may be sent).

Regarding Claim 9:
The combination of Lin and Yamasaki teaches the method of claim 1, and Lin teaches wherein the content is distributed to the one or more other users based on one or more filters selected by the one or more other users(Pg. 5, Ln 9-10, user interested in traffic, & Pg. 3 Ln 19-21, information source provides information, user queries, Pg. 5, Ln 23-25, alert may be sent).

Regarding Claim 17:
	Lin teaches capturing, by device, a radio communication from a user as an audio sample(Pg. 5, Ln 9-16, the system, radio broadcast, speech data, & Fig. 1 elements 10 and 18); 
processing the audio sample into text using speech recognition(Pg. 5, Ln 9-12, converts speech into text data);  37Attorney Docket No.: P9116US00Patent 
processing the text using natural language processing (NLP) to detect content(Pg. 5, Ln 12-13 , the text is then scanned for relevant keywords) ; 

wherein the server distributes the content to one or more other users(Pg. 11, Ln 4-6, event gateway...deliver information).
Lin does not specifically teach a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: capturing, by device, a citizen band (CB) radio communication.
In the same field of speech recognition on radio, Yamasaki teaches a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform(Col 2, Ln 20-24, processor, memory, instructions): 
capturing, by device, a citizen band (CB) radio communication(Col 3, Ln 65-67, recorded via digital means, & Col 3, Ln 53, Citizens band).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Lin with the Citizen’s Band (CB) radio-based system of Yamasaki, as it allows for navigation guidance information from conventional natural language emergency broadcasts, to be sent to users(Col 1, Ln 36-43), as well as give alerts to users that would be affected, based on location(Col 3, Ln 20-25).

Regarding Claim 18:
 wherein the content includes one or more tags, one or more key words, or a combination thereof determined by the NLP(Pg. 5,  Ln 14-16, Keywords). 

Regarding Claim 19:
The combination of Lin and Yamasaki teaches the non-transitory computer-readable storage medium of claim 18, and Lin teaches wherein the apparatus if further caused to perform: 
generating a message comprising at least one of an identifier of the device, a sensed location of the device, the one or more tags, the one or more key words, a timestamp, a flag indicating that the message originates from a broadcaster of the CB radio communication, or a combination thereof(Pg. 5, Ln 14-16, instant message, text associated by proximity to keywords), 
wherein the content is transmitted to the server using the message(Pg. 5, Ln 18-19, instant messages that can be sent to users. Any devices distributing messages to users would be servers).

Regarding Claim 20:
The combination of Lin and Yamasaki teaches the non-transitory computer-readable storage medium of claim 18, and Lin teaches wherein the content is transmitted to the server or distributed from the server using a messaging protocol(Pg. 

Regarding Claim 10:
Lin teaches an apparatus comprising: 
receive one or more messages from a one or more devices(Abstract Ln 4, event gateway collects information), 
wherein the one or more messages are generated by capturing a radio communication as an audio sample(Pg. 5, Ln 9-12, radio broadcast, speech data converted to text data), 
wherein the audio sample is processed to detect content using natural language processing (NLP) by the one or more devices(Pg. 5, Ln 12-13 , the text is then scanned for relevant keywords), 
and wherein the one or more messages are generated to include the content; store the one or more messages at a central server(Abstract Ln 4-5, event gateway collects information); 
and distribute the one or more messages from the central server to one or more other devices(Abstract Ln 4-5, event gateway distributes).
Lin does not specifically teach an apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:  receive one or 
In the same field of speech recognition on radio, Yamasaki teaches an apparatus comprising: 
at least one processor; and at least one memory including computer program code for one or more programs,(Col 2, Ln 20-24, processor, memory, instructions) 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:  receive one or more messages from a one or more devices(Col 3, Ln 65-67, recorded via digital means), 
wherein the one or more messages are generated by capturing a citizen band (CB) radio communication(Col 3, Ln 53, Citizens band).
It would have been obvious for one skilled in the art, at the effective time of filling to modify Lin with the Citizen’s Band (CB) radio-based system of Yamasaki, as it allows for navigation guidance information from conventional natural language emergency broadcasts, to be sent to users(Col 1, Ln 36-43), as well as give alerts to users that would be affected, based on location(Col 3, Ln 20-25).

Regarding Claim 11:
The combination of Lin and Yamasaki teaches the apparatus of claim 10, and Lin teaches wherein the one or more messages include one or more contextual parameters(Abstract Ln 4-5, event gateway collects event information).

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2005121992 A2), and further in view of Yamasaki et al. (US 9891061 B2), as in Claim 11 above, and further in view of Johnson (US 20070124144 A1).

Regarding Claim 12:
	The combination of Lin and Yamasaki teaches the apparatus of claim 11, but does not teach wherein the one or more contextual parameters include a timestamp associated with the CB radio communication, a location associated with the CB radio communication, or a combination thereof.
In the same field of applying speech recognition to radio, Johnson teaches wherein the one or more contextual parameters include a timestamp associated with the CB radio communication, a location associated with the CB radio communication, or a combination thereof(para [0087] Ln 1-3,transcribe….add date & time stamps).
	It would have been obvious for one skilled in the art, at the effective time of filling to modify the combination of Lin, Yamasaki, with the time stamps of Johnson, as it would help when accessing desired reports(para [0088] all of paragraph, access reports after the warning period). 

	Regarding Claim 13:
	The combination of Lin, Yamasaki and Johnson teaches the apparatus of claim 11, and Lin teaches wherein the apparatus is further caused to: group the one or more messages into a single message based on the one or more contextual parameters, wherein the single message is distributed from the central server to the one or more 

	Regarding Claim 14:
The combination of Lin, Yamasaki and Johnson teaches the apparatus of Claim 12, and Lin teaches wherein the one or more messages include a plurality of unique messages, and wherein the apparatus is further caused to: derive a higher order scenario message content based on the plurality of unique messages(Pg. 12, Ln 1-4, traffic conditions…..synthesized event….constructed from multiple sources); 
and transmitting the higher order scenario message content to the one or more other devices(Pg. 12, Ln 3-7, provide information to user). 

Regarding Claim 15:
The combination of Lin, Yamasaki and Johnson teaches the apparatus of Claim 14, and Lin teaches wherein the apparatus is further caused to: generate one or more location-specific alerts based on the one or more messages, wherein the one or more messages are distributed to the one or more other devices as the one or more location-specific alerts(Pg. 11, Ln 4-12, deliver relevant information, event gateway includes knowledge base, knowledge includes device locations, & Pg. 5, Ln 23-25, alert may be sent).

Regarding Claim 16:
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Speech to text of radio and distribution
Ramer et al. (US 20070061335 A1)
Kim et al. (US 20160198234 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 7:30 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658